ELECTRONIC RECORD
                                                                       I5J7-W

COA #      06-14-00054-CR                         OFFENSE:        22.02


           Juan Garza, Jr. v. The State of
STYLE:     Texas                                  COUNTY:         Dallas

COA DISPOSITION:        Modified and affirmed     TRIAL COURT: Criminal District Court No. 2


DATE: 10/30/14                      Publish: No   TC CASE #:      F-1230953-1




                          IN THE COURT OF CRIMINAL APPEALS


STYLE:    Juan Garza, Jr. v. The State of Texas        CCA#:         iSSI'IV
         A?rELLASlT>3>                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                       JUDGE:

DATE:       Oj^lj-SA?/r                                SIGNED:                         PC:

JUDGE:        ft/* U<VU>6*—                            PUBLISH:                        DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD